UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 BRUCE E. VOID,

                         Petitioner,

                         v.                             Case No. 1:17-cv-02768 (TNM)

 UNITED STATES,
                         Respondent.

                                   U   MEMORANDUM OPINION

       This matter is before the Court on Petitioner’s pro se “Motion of Habeas Corpus Pursuant

to Title 28 U.S.C. §2254(b)(1)(A) and (d)(2), and Federal Rules of Criminal Procedure 12(b)(2),

and Title 28 U.S.C. §§1333(a), 1631, and 1652,” which is construed as a petition for a writ of

habeas corpus under 28 U.S.C. § 2254. For the reasons discussed below, the petition is denied

and this civil action is dismissed.

       “[M]ore than two decades after [his] arrest, arraignment, indictment and commencement

of trial” in the Superior Court of the District of Columbia, Petitioner claims to have learned of

“the possibility of egregious defects and major irregularities in the grand jury process of his

case.” Pet. at 6. Petitioner believes that there is “no proof that the required twelve grand jury

members concurred on the allegations levied against” him, and that “the indictment was not filed

in open court.” Id. at 7. These purported defects, Petitioner argues, “nullif[ied] the entire grand

jury process” and deprived the Superior Court of jurisdiction over the criminal case. Id. at 9.

According to Petitioner, the District of Columbia courts not only “committed a manifest

miscarriage of justice by convicting and sentencing [P]etitioner, when they lacked jurisdiction to

do so,” id. at 17, but also rejected his many requests for equitable relief, see generally id. at 2-5.

Thus, Petitioner “is left to endure prolonged incarceration.” Id. at 9.


                                                   1
       A federal district court may “entertain an application for a writ of habeas corpus [o]n

behalf of a person in custody pursuant to the judgment of a State court only on the ground that he

is in custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.

§ 2254(a). Courts of the District of Columbia “are treated as ‘state’ courts for purposes of

federal habeas-corpus jurisdiction,” Gorbey v. United States, 55 F. Supp. 3d 98, 102 (D.D.C.

2014) (citing Milhouse v. Levi, 548 F.2d 357, 360 n.6 (D.C. Cir. 1976)), and “a prisoner of the

District of Columbia is considered a State prisoner, when [he] is held under a conviction of the

D.C. Superior Court,” Banks v. Smith, 377 F. Supp. 2d 92, 94 (D.D.C. 2005).

       Unlike any other state prisoner, however, a District of Columbia prisoner has a local

remedy under D.C. Code § 23-110, which provides:

               A prisoner in custody under sentence of the Superior Court claiming
               the right to be released upon the ground that (1) the sentence was
               imposed in violation of the Constitution of the United States or the
               laws of the District of Columbia, (2) the court was without
               jurisdiction to impose the sentence, (3) the sentence was in excess
               of the maximum authorized by law, (4) the sentence is otherwise
               subject to collateral attack, may move the court to vacate, set aside,
               or correct the sentence.
D.C. Code § 23-110(a). Further, the statute provides:

               An application for a writ of habeas corpus [o]n behalf of a prisoner
               who is authorized to apply for relief by motion pursuant to this
               section shall not be entertained by the Superior Court or by any
               Federal or State court if it appears that the applicant has failed to
               make a motion for relief under this section or that the Superior Court
               has denied him relief, unless it also appears that the remedy by
               motion is inadequate or ineffective to test the legality of his
               detention.

D.C. Code § 23-110(g) (emphasis added). This latter provision “vest[s] the Superior Court with

exclusive jurisdiction over most collateral challenges by prisoners sentenced in that court.”

Williams v. Martinez, 586 F.3d 995, 1000 (D.C. Cir. 2009) (citations omitted); see also Head v.




                                                 2
Wilson, 792 F.3d 102, 104-05 (D.C. Cir. 2015). Only if a District of Columbia prisoner

demonstrates that his Section 23-110 remedy “is ‘inadequate or ineffective to test the legality of

his detention’” may he seek relief in federal court. Garris v. Lindsay, 794 F.2d 722, 726 (D.C.

Cir. 1986) (footnote and citations omitted); see also Void-El v. Haynes, 440 F. Supp. 2d 1, 2

(D.D.C. 2006) (“To the extent that a Section 23-110 remedy is available, it is exclusive”). A

challenge to the Superior Court’s jurisdiction is properly brought by motion under Section 23-

110. See D.C. Code § 23-110(a).

        Upon review of the petition and its attachments, it is apparent that Petitioner has filed

multiple Section 23-110 motions in the Superior Court. These motions all concern Petitioner’s

same argument, and were substantively considered and denied by the Superior Court. See Pet’r’s

Mot. Ex. 2, 4. These denials were affirmed by the District of Columbia Court of Appeals. See

Pet’r’s Mot. Ex. 8. There is no indication that the remedies in the District of Columbia courts are

inadequate or ineffective to test the legality of the petitioner’s conviction. His lack of success on

these motions—and his many other challenges to his conviction and sentence—does not render

his local remedy inadequate or ineffective. See, e.g., Richardson v. Stephens, 730 F. Supp. 2d
70, 72 (D.D.C. 2010); see also Garris, 794 F.2d at 727 (“It is the inefficacy of the remedy, not a

personal inability to utilize it, that is determinative, and appellant's difficulty here is simply that

his circumstances preclude him from invoking it.”). Nor can Petitioner obtain review of the

District of Columbia courts’ rulings because this court lacks jurisdiction to do so. See id. at

725-26 (“[T]he District Court lacks jurisdiction to entertain a habeas corpus petition attacking

the constitutional validity of a Superior Court sentence even after the local remedy, if adequate

and effective, has been pursued unsuccessfully.”) (citing Swain v. Pressley, 430 U.S. 372

(1977)).




                                                   3
       For the foregoing reasons, it is hereby ORDERED that the petition is DENIED and this

civil action is DISMISSED. A separate order will issue.




Dated: January 4, 2018                                    /s/
                                                          U




                                                   TREVOR N. McFADDEN
                                                   United States District Judge




                                              4